DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, and 9-20 are rejected under 35 U.S.C. 102(b)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KHASAWENH et al. (US Pub.: 2022/0197856).

As per claim 1, KHASAWENH teaches/suggests a hardware processor comprising: configuration logic configured to: modify a configuration setting (e.g. associated with configuration to be updated/modified in Fig. 3, ref. 360) of a component of the hardware processor (e.g. associated with processor 100 of Fig. 1) based upon a first set of invariant statistics data (e.g. associated with performance monitoring statistics) that is based on execution metrics related to execution of the hardware processor (e.g. associated with method of runtime configuration of processor resource(s) in Fig. 3) (Fig. 1-3; and [0017]-[0045]).

As per claim 2, KHASAWENH teaches/suggests all the claimed features of claim 1 above, were KHASAWENH further teaches/suggests the hardware processor comprising wherein the execution metrics of the first set of invariant statistics data excludes performance metrics of the component (e.g. associated with performance monitoring statistics generated from execution metrics related to the execution of an application 330 in Fig. 3) (Fig. 1-3; and [0017]-[0045]).

As per claim 5, KHASAWENH teaches/suggests all the claimed features of claim 1 above, were KHASAWENH further teaches/suggests the hardware processor comprising wherein the execution metrics of the first set of invariant statistics data includes metrics related to memory access metrics measured during the execution of the hardware processor (Fig. 1-3; and [0017]-[0045]).

As per claim 6, KHASAWENH teaches/suggests all the claimed features of claim 5 above, were KHASAWENH further teaches/suggests the hardware processor comprising wherein the memory access metrics includes one or more of: number of unique instruction addresses accessed, number of unique data addresses accessed, number of pages loaded, or amount of memory loaded per page (Fig. 1-3; and [0017]-[0045]).

As per claim 7, KHASAWENH teaches/suggests all the claimed features of claim 1 above, were KHASAWENH further teaches/suggests the hardware processor comprising wherein the execution metrics of the first set of invariant statistics data includes metrics related to branch behavior metrics measured during the execution of the hardware processor (Fig. 1-3; and [0017]-[0045]).

As per claim 9, KHASAWENH teaches/suggests all the claimed features of claim 1 above, were KHASAWENH further teaches/suggests the hardware processor comprising wherein the configuration logic further comprises of a machine learning model logic for the configuration setting of the component, the machine learning model logic executing on a machine learning model trained with a training set of invariant statistics data (Fig. 1-3; and [0017]-[0045]).

As per claim 10, KHASAWENH teaches/suggests all the claimed features of claim 1 above, were KHASAWENH further teaches/suggests the hardware processor comprising wherein the hardware processor is configured to: obtain a training set of invariant statistics data that includes a training set of feature vectors and a corresponding set of expected results for the configuration setting of the component; provide each feature vector in the training set of feature vectors as input to a machine learning algorithm; calculate a prediction set of values for the configuration setting of the component by applying a set of parameter values to said each feature vector of the training set of feature vectors; based on comparing the prediction set of values to the corresponding set of expected results for the configuration setting of the component, modify the set of parameter values (Fig. 1-3; Fig. 5A-5B; [0017]-[0045]; and [0060]-[0062]), functionally equating to the machine learning model properly providing an output corresponding to an optimal configuration set.

As per claim 11, KHASAWENH teaches/suggests all the claimed features of claim 1 above, were KHASAWENH further teaches/suggests the hardware processor further comprising: memory at least in part storing a first set of instructions; wherein the configuration setting of the component is set to an initial setting value; wherein the hardware processor is configured to: execute the first set of instructions causing to generate the first set of invariant statistics data based on the execution metrics; wherein the configuration logic is configured to: determine a first new setting value for the configuration setting of the component based on the first set of invariant statistics data, apply the first new setting value to the configuration setting of the component thereby reconfiguring the component to the first new setting value; and execute a second set of instructions having the component reconfigured with the first new setting value (Fig. 1-3; Fig. 5A-5B; [0017]-[0045]; and [0060]-[0062]).

As per claim 12, KHASAWENH teaches/suggests all the claimed features of claim 11 above, were KHASAWENH further teaches/suggests the hardware processor comprising: wherein generating the first set of invariant statistics data based on execution metrics related to the executing by the hardware processor the first set of instructions includes calculating memory access pattern statistics by: determining one or more patterns of memory accesses during the executing of the first set of instructions; calculating a number of memory accesses for each of the one or more patterns of memory accesses during the executing by the hardware processor the first set of instructions (Fig. 1-3; Fig. 5A-5B; [0017]-[0045]; and [0060]-[0062]).

As per claim 13, KHASAWENH teaches/suggests all the claimed features of claim 12 above, were KHASAWENH further teaches/suggests the hardware processor comprising: wherein the one or more patterns of memory accesses includes: striding access, streaming access, or spatial access (Fig. 1-3; Fig. 5A-5B; [0017]-[0045]; and [0060]-[0062]), it is obvious and/or well-known to one of ordinary skilled in the art for the access to be one of striding access, streaming access, or spatial access.

As per claim 14, KHASAWENH teaches/suggests all the claimed features of claim 11 above, were KHASAWENH further teaches/suggests the hardware processor comprising: wherein executing by the hardware processor the second set of instructions, having the component reconfigured with the first new setting value, causes generating a second set of invariant statistics data, different from the first set of invariant statistics data, based on execution metrics related to the executing by the hardware processor the second set of instructions; wherein the configuration logic performs: receiving the second set of invariant statistics data as input to the configuration logic, determining a second new setting value, different from the first new setting value, for the configuration setting of the component based on the first set of invariant statistics data, applying the second new setting value to the configuration setting of the component thereby reconfiguring the component; and wherein the hardware processor executes a next set of instructions having the component reconfigured with the second new setting value (Fig. 1-3; Fig. 5A-5B; [0017]-[0045]; [0060]-[0062]).

As per claim 15, KHASAWENH teaches/suggests all the claimed features of claim 11 above, were KHASAWENH further teaches/suggests the hardware processor further comprising: a plurality of components that includes the component, each of the plurality of components having a corresponding configuration setting, which is set to the initial setting value; wherein the hardware processor executing the first set of instructions causes generating the first set of invariant statistics data based on the execution metrics related to the executing by the hardware processor the first set of instructions while said each of the plurality of components having the corresponding configuration setting set to the initial setting value; wherein the configuration logic configures the corresponding configuration setting of said each of the plurality of components to the first new setting value (Fig. 1-3; Fig. 5A-5B; [0017]-[0045]; [0060]-[0062]).

As per claims 16-17, claims 16-17 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1-2 as claims 16-17 are the computer-implemented method carried out by the hardware processor of claims 1-2.

As per claim 18, KHASAWENH teaches/suggests all the claimed features of claim 16 above, were KHASAWENH further teaches/suggests the method comprising wherein the execution metrics of the first set of invariant statistics data includes one or more: metrics related to one or more instruction counts measured during the execution of the hardware processor; metrics related to memory access metrics measured during the execution of the hardware processor; and metrics related to branch behavior metrics measured during the execution of the hardware processor (e.g. [0035]) (Fig. 1-3; and [0017]-[0045]).

As per claims 19-20, claims 19-20 are rejected in accordance to the same rational and reasoning as the above rejection of claims 10-11 as claims 19-20 are the computer-implemented method carried out by the hardware processor of claims 10-11.

Claims 3-4 are rejected under 35 U.S.C. 102(b)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KHASAWENH et al. (US Pub.: 2022/0197856) and Alam et al. (US Pub.: 2021/0011726).

As per claim 3, KHASAWENH teaches/suggests all the claimed features of claim 1 above, were KHASAWENH further teaches/suggests the hardware processor comprising wherein the execution metrics of the first set of invariant statistics data includes metrics related to operation of a counter (e.g. associated with performance counters 1660-n in Fig. 1) during the execution of the hardware processor (Fig. 1-3; and [0017]-[0045]); but KHASAWENH does not teach the hardware processor comprising one or more instruction counts measured.
Alam teaches/suggests the hardware processor comprising one or more instruction counts measured (Fig. 1-2; and [0018]-[0023]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Alam’s instruction count into KHASAWENH’s hardware processor for the benefit of improving the efficiency of a computer (Alam, [0097]) to obtain the invention as specified in claim 3.

As per claim 4, KHASAWENH and Alam teach/suggest all the claimed features of claim 1 above, were KHASAWENH and Alam further teach/suggest the hardware processor comprising wherein the one or more counts of instructions includes one or more of: number of dynamic instructions during the execution of the hardware processor, number of static instructions during the execution of the hardware processor, number of branch instructions during the execution of the hardware processor, or number of target addresses per an indirect branch instruction during the execution of the hardware processor (KHASAWENH, Fig. 1-3; [0017]-[0045]; and Alam, Fig. 1-2; [0018]-[0023]).

Claim 8 is rejected under 35 U.S.C. 102(b)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KHASAWENH et al. (US Pub.: 2022/0197856) and Zhang et al. (US Pub.: 2015/0301832).

As per claim 8, KHASAWENH teaches/suggests all the claimed features of claim 7 above, but KHASAWENH does not teach the hardware processor comprising wherein the branch behavior metrics includes one or more of: number of taken branch instructions, number of not taken branch instructions, length of target offset, total number of forward branches, or total number of backward branches.
Zhang teaches/suggests the hardware processor comprising wherein the branch behavior metrics includes one or more of: number of taken branch instructions, number of not taken branch instructions, length of target offset, total number of forward branches, or total number of backward branches (e.g. associated with counting of misprediction in relation to the number of not taken branch instructions) (Fig. 4; [0007]-[0010]; [0025]; and [0068]-[0069]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Zhang’s counters into KHASAWENH’s hardware processor for the benefit of reducing power consumption (Zhang, [0025]) to obtain the invention as specified in claim 8.




II. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        November 03, 2022